Citation Nr: 0531000	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  05-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
brain tumors and a cerebral aneurism.

2.  Entitlement to service connection for laceration scars on 
the head. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Waco, Texas.  

Pursuant to a November 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2004, almost 50 years after his separation from 
service, the veteran claimed entitlement to service 
connection for brain tumors, a cerebral aneurysm and 
laceration scars secondary to an alleged in-service head 
injury.  He contends that he is entitled to service 
connection for the claimed disabilities as stemming from 
injuries sustained in an automobile accident in the winter of 
1955.  He further states that he was hospitalized at a 
military medical facility in Fort Devens.  

There are no service medical records in the claims file.  A 
review of the record reveals that the RO attempted to obtain 
these records but the National Personnel Records Center 
(NPRC) has reported that they were apparently destroyed in 
the fire that occurred there in 1973.  In a January 2005 
decision, based solely on post service medical records, 
service connection for the claimed residuals of an alleged 
in-service head injury was denied.

Additional evidence has been added since the issuance of the 
Statement of the Case in March 2005.  The evidence includes 
medical records relating to evaluation and treatment of a 
variety of disorders, including a cerebral aneurysm, which is 
pertinent to the veteran's claim.  There is no indication 
that the RO considered this evidence; the veteran was not 
afforded a supplemental statement of the case (SSOC), which 
is required by 38 C.F.R. § 19.37 (2005).  The Board further 
notes that the veteran has not submitted a written waiver of 
his right to have the evidence reviewed by the RO pursuant to 
38 C.F.R. § 20.1304 (2005).

The Board also finds that another attempt should be made to 
obtain the veteran's service medical records or alternative 
records.  The VMC VBA should contact the NPRC, the service 
department and any other appropriate records depository to 
obtain the veteran's service personnel records and then send 
copies of the personnel records to the NPRC, the service 
department, any other appropriate records depository, and the 
hospital located at Fort Devins, Massachusetts for the 
purpose of obtaining any service medical records of the 
veteran. 

It is pertinent to note that there is a heightened duty to 
assist a veteran in substantiating his claim where, as here, 
potentially relevant records (that is, service medical 
records) have been or are presumed to have been destroyed 
while in the government's custody with no fault on the 
veteran's part.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should obtain the veteran's 
complete service personnel records and 
contact the veteran and ask him for his 
complete organization unit assignment 
(i.e., squad, group, or wing) at the time 
that he went on sick call or when he was 
hospitalized.  Using the information 
provided by the veteran, if any, and any 
service personnel records that are 
obtained, the RO should then perform 
another search with the NPRC, the service 
department, and the hospital at Fort 
Devens to search for service medical 
records; morning and sick call reports, 
and/or reports from the Surgeon General's 
Office.  If no additional governmental 
records from any source are located, the 
veteran should be so notified.

2.  The RO should also ask the veteran to 
provide names, addresses and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claim on appeal.  
The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any post-
service private medical records, which 
may be available.  The RO should then 
attempt to obtain all post-service 
medical records relating to evaluation or 
treatment for residuals of a head injury 
that are not already included in the 
claims folder.  Of particular interest 
are those medical records for the time 
period immediately following the 
veteran's release from active duty until 
the present.  The RO should pursue all 
logical follow-up development pertaining 
to diagnosis of, and treatment for brain 
tumors, an aneurysm or head lacerations.

3.  If and only if the RO obtains 
relevant service or post-service medical 
records supporting the veteran's claim, 
the veteran should be scheduled for a VA 
examination in order to determine whether 
he currently has a brain tumor, an 
aneurysm, a scar, or any other disability 
linked to the alleged in-service head 
trauma.  Following a review of the 
relevant evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine whether 
the veteran has a current brain tumor, 
aneurysm or head laceration scar and, if 
so, whether it is at least as likely as 
not (50 percent or greater probability), 
that any such disability is the residual 
of a head injury or some other condition 
attributable to the veteran's military 
service.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  The RO should readjudicate the claims 
by evaluating all evidence obtained after 
the March 2005 statement of the case was 
issued.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

